UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

JENNIFER M. HYKES,
Plaintiff,
Vv. CASE NO.: 8:20-CV-00806-TPB-SPF

SCHOOL BOARD OF PINELLAS
COUNTY, FLORIDA

Defendant

/

 

CERTIFICATE OF INTERESTED PERSONS AND
CORPORATE DISCLOSURE STATEMENT

Defendant, School Board of Pinellas County, Florida (“Defendant’’) hereby
discloses the following pursuant to this Court’s interested persons order:

1. The name of each person, attorney, association of persons, firm, law firm,
partnership and corporation that has or may have an interest in the outcome of this action
including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded
companies that own 10% or more of a party’s stock, and all other identifiable legal
entities related to any party in this case:

A. Jennifer M. Hykes — Plaintiff;
B. The Law Office of Patrick K. Elliott, PLLC — Counsel for Plaintiff
C. The School Board of Pinellas County, Florida — Defendant
D. Laurie A. Dart, Esquire — Counsel for Defendant
E. David A. Koperski, Esquire — Counsel for Defendant
2. The name of every other entity whose publicly-traded stock, equity, or

debt may be substantially affected by the outcome of the proceedings:

None
3. The name of every other entity which is likely to be an active participant
in the proceedings, including the debtor and members of the creditors’ committee (or
twenty largest unsecured creditors) in bankruptcy cases:

None

4. The name of each victim (individual or corporate) of civil and criminal
conduct alleged to be wrongful, including every person who may be entitled to
restitution:

None, other than the Plaintiff

I hereby certify that, except as disclosed above, I am unaware of any actual or
potential conflict of interest involving the district judge and magistrate judge assigned to
this case, and will immediately notify the Court in writing on learning of any such

conflict.
Dated: abel GO

Das. £ buf

IMURIE A. DART

Staff Attorney

301 4" Street SW

Post Office Box 2942

Largo, FL 33779-2942

Tel: (727) 588-6221

Fax: (727) 588-6051

USDC ID: 26926

FBN: 546798

Email: dartl(@pcsb.org (primary)
Email: ansonb(@pcsb.org (secondary)

 

CERTIFICATE OF SERVICE

I electronically filed the foregoing with the Clerk of Court by using the CM/EDF
System which will send a Notice of Electronic Filing to counsel of record, Patrick Elliott,
Esquire.

   

Lawrie A. Dart, Esquire
